Citation Nr: 1749247	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-04 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, depressive disorder, anxiety disorder and posttraumatic stress disorder, and to include as secondary to service-connected headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1984 to June 1987.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that it has recharacterized the issue as set forth above because it is apparent that the Veteran seeks service connection on both a direct and secondary basis, not only for adjustment disorder, but for an acquired psychiatric disorder, in general.
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has claimed entitlement to service connection for adjustment disorder, and, as evidence, he has provided and directed VA's attention to medical records noting findings of depression and anxiety-type symptoms.  He also claims that he has been diagnosed with and/or treated for posttraumatic stress disorder (PTSD), and he has indicated that his psychiatric disorders may have been caused, or at least were aggravated by, his service-connected headaches.  See, e.g., VA Form 21-526, Veteran's Application for Compensation and/or Pension received November 8, 2011.  During the pendency of this claim and appeal, his wife and step-daughter, who both work in healthcare, have submitted statements, along with his mother, indicating that the Veteran has exhibited a variety of symptoms possibly associated with one or more psychiatric disorders.  However, the exact diagnoses and the etiology(ies) of the Veteran's psychiatric disorders are unclear and in need of clarification.

Also, the Veteran has submitted private medical records and other evidence indicating that he has been treated by multiple private healthcare providers, in addition to the VA healthcare providers he has treated with.  Such records and evidence includes: a Work Capability Certificate completed by a private physician, a Dr. K.E., M.D., in Birmingham, Alabama, which is included with the Veteran's Service Treatment Records (STRs); and a note written on/near his April 1984 Report of Medical Examination (enlistment examination) in one set of his STRs (those dated December 3, 2015 in VBMS), which indicates that he received psychiatric treatment at Medical West Hospital.

Because the Board finds that more detailed information about the Veteran's exact psychiatric diagnoses and their etiology(ies) is necessary, it has determined that a VA psychiatric examination is in order.  Before that examination is performed, updated and complete records from his private mental healthcare providers and from his VA mental healthcare providers should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter that addresses the provisions of 38 C.F.R. § 3.310 (secondary service connection).  Request any information and authorizations needed to obtain any outstanding medical records pertinent to this claim, including but not limited to those from the private healthcare providers mentioned above in the body of this Remand, following proper VA procedures.  After allowing sufficient time for a response to that request, attempt to obtain any relevant records noted in any response received from the Veteran and/or his representative.  Any attempts made to obtain the Veteran's medical records, and any determinations made as to the unavailability of those records, should be documented in the claims folder.  If any such records cannot be obtained, the Veteran should be notified in writing.

2.  After the above development is completed, schedule the Veteran for a VA psychiatric examination with a VA mental health examiner of appropriate knowledge and expertise for the purpose of providing an opinion as to the nature and etiology of the Veteran's acquired psychiatric disorders, if any, to include anxiety disorder, depressive disorder, adjustment disorder and PTSD.  The claims file (i.e., access to the electronic record), a copy of this Remand, and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.

The examiner should identify all currently present psychiatric disabilities and provide a clear opinion as to the etiology of any and each such disability.  In doing so, the examiner should discuss, as necessary, all relevant medical and lay evidence, including the Veteran's relevant assertions, service treatment records, and medical records.

Based on a review of the record, the examiner should:

(a) Identify all psychiatric disorders found to be present and offer an opinion as to whether each such disorder was at least as likely as not (a probability of 50 percent or greater) incurred during, caused by, or is otherwise etiologically related to the Veteran's period of active service. 

(b)  Offer an opinion as to whether each such disorder is at least as likely as not (a probability of 50 percent or greater) caused or aggravated by the Veteran's service-connected headaches.

(c)  If a diagnosis of PTSD is deemed appropriate, the examiner must: (i) consider and discuss the Veteran's asserted stressors that were said to arise from his active duty service, including his claims that he witnessed an attempted murder and was threatened with physical harm while on active duty; (ii) specify whether the reported stressors are sufficient to produce PTSD; and (iii) specify whether there is a link between PTSD symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should reconcile any contrary medical evidence of record.

3.  After the above-mentioned examination is completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completion of the above and any other development deemed appropriate, re-adjudicate the issue on appeal, with consideration under 38 C.F.R. § 3.310.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






